United States District Court
Northem District of California

.1>.

‘--JG\LA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

F‘IL.ED
001'1221113

=>w A“J Y. 800qu
C»EF<K. us manner 1
NcHTHEHN` nev mm op CO"HT
c
OA ANDKLA AL1 1FoF1N1A

UNITED STATES DISTRICT COURT
NORTI-IERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

ease No.l s-mj-71442-MAG-1 (KAW)

Charging District's Case No.
4:18-cr-00149-HEA-NCC

V.

CEDRIC T. DAVIS,
Defendant.

 

 

 

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Eastern District of Missouri
The defendant may need an interpreter for this language:.
The defendant ( ) Will retain an attorney.
(X ) is requesting court-appointed counsel.

The defendant remains in custody after the initial appearancel

IT IS ORDERED: The United States Marshal must transport the defendant, together with
a copy of this order, to the charging district and deliver the defendant to the United States Marshal
for that district, or to another officer authorized to receive the defendant The Marshal or officer
of the charging district should immediately notify the United States Attorney and the Clerk of the
Clerk for that district of the defendant's arrival So that iiirther proceedings may be promptly
Scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

charging district

Daed= 1 01[2/| il M UX»M:(

/KANBrs~a. WESTMORE
/United States Magistrate Judge

 

